
	
		I
		111th CONGRESS
		1st Session
		H. R. 4366
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Donnelly of
			 Indiana introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  deduction for qualified motor vehicle taxes for motor homes.
	
	
		1.Extension of deduction for
			 qualified motor vehicle taxes
			(a)In
			 generalSubparagraph (G) of
			 section 164(b)(6) of the Internal Revenue Code of 1986 is amended by inserting
			 (December 31, 2010, in the case of a motor home) after
			 December 31, 2009.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to purchases after December 31, 2009, in tax years
			 ending after such date.
			
